Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2018

                                      No. 04-18-00496-CV

                IN THE INTEREST OF M.A.S.L. AND K.J.L., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01773
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        The reporter’s record in this accelerated appeal was due July 27, 2018. However, court
reporter Elva Chapa failed to file her portion of the reporter’s record. On August 9, 2018, this
court notified Ms. Chapa by letter that her portion of the record had not been filed. See TEX. R.
APP. P. 37.3. Our notice required Ms. Chapa to file the record no later than August 19, 2018,
unless appellant had failed to pay or make arrangements to pay the fee for preparing the record
and is not entitled to the record without paying the fee, in which case she was required to file a
notice so advising the court no later than August 14, 2018. See id. On August 15, 2018, Ms.
Chapa filed a notification of late record asking for an extension of time of ten (10) days. In her
notice, Ms. Chapa explains she was not notified timely about this record, but she anticipates
completing it by August 27, 2018.

        We remind the court reporter that, by statute, this appeal is accelerated, and is to take
precedence over other matters. TEX. FAM. CODE ANN. § 109.002(a-1) (West Supp. 2017).
Strict deadlines exist with regard to disposal of appeals dealing with termination of parental
rights — specifically, the appellate court must dispose of the appeal within 180 days of the date
the notice of appeal is filed in the trial court. With regard to the appellate record, pursuant to
Rule 35.3(c) of the appellate rules, this court may not grant an extension of more than ten days in
an accelerated appeal. TEX. R. APP. P. 35.3(c). Moreover, in appeals involving the termination
of parental rights, any extensions granted “must not exceed 30 days cumulatively, absent
extraordinary circumstances.” See R. 28.4(b)(2).

        We therefore GRANT the court reporter’s request for an extension of time to file the
reporter’s record in this court. We ORDER court reporter Elva Chapa to file the reporter’s
record in this court on or before August 27, 2018.

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court